Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of prior art of records do not disclose claimed elements of “receiving an access request reported by a mobile terminal on the basis of the target broadcast control channel signal” in independent claims 1, 13, 14.
CHENG et al. CN 105916119 A discloses an information prompt method and apparatus, and specifically discloses claimed features in claims 1-16 that, “after vehicle abnormity prompt information transmitted by a local vehicle is received, searching whether other terminals exist in a preset geographic range centered on the local vehicle; if other terminals exist in the preset geographic range, then generating asking-for-help prompt information; transmitting the asking-for-help prompt information to other terminals so that other terminals display the asking-for-help prompt information after the asking-for-help is received; when the traffic accident of a vehicle is occurs, the vehicle may actively transmit vehicle abnormity prompt information to a driving recorder or a mobile terminal, etc., so that the driving recorder or the mobile terminal actively searches whether other terminals exist in the preset geographic range centered on the local vehicle; if other terminals exist in the preset geographic range, then generating and transmitting the asking-for-help prompt information to other terminals. After other users receive the asking-for-help prompt information, corresponding helps may be supplied, thereby bringing high convenience for a user”.
CHENG is silent in said bold claimed elements in said independent claims 1, 13, 14
Prabhakar et al. US 2020/0019931 A1 discloses only in Figure 1 and [5] that, “[5] These and other implementations can each optionally include one or more of the following innovative aspects: the material is a hydrocarbon material; the one or more IoT devices are arranged, on the vehicle, to monitor the material during its transport; the data further describes one or more of a state of the vehicle, a state of an operator of the vehicle, a location of the vehicle, and/or movement of the vehicle; the at least one alert record indicates the deviation, from the typical range, of the data that describes one or more of the state of the vehicle, the state of the operator, the location of the vehicle, and the movement of the vehicle; the at least one smart contract executes on the Distributed Ledger System (DLS); the operations further include receiving a request to access the at least one alert record on the private DLS; the operations further include based on determining that the request is from an entity that is authorized to access the private Distribution Ledger System (DLS), providing access to the at least one alert record; and/or the at least one alert record describes one or more of a removal of at least a portion of the material from the vehicle”.
Prabhakar is silent in said bold claimed elements in said independent claims 1, 13, 14 as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649